Citation Nr: 0300104	
Decision Date: 01/03/03    Archive Date: 01/15/03

DOCKET NO.  00-22 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

Entitlement to service connection for a right foot 
disability.

(The issue of entitlement to assignment of higher 
disability for service-connected headaches, currently 
rated as 30 percent disabling, will be the subject of a 
subsequent Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel



INTRODUCTION

The veteran had active duty service from March 1989 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in July 2000, 
a statement of the case was issued in August 2000, and a 
substantive appeal was received in October 2000.  

The Board is undertaking additional development on the 
issue of assignment of a higher disability rating for 
headaches, currently rated as 30 percent disabling.  After 
giving the veteran notice and reviewing the veteran's 
response to the notice, the Board will prepare a separate 
decision addressing that issue.  


FINDING OF FACT

A right foot disability is not shown.  


CONCLUSION OF LAW

Right foot disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
5107 (West 1991 and Supp. 2002); 38 C.F.R. § 3.303 (2002).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision, statement of the case, and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in a December 2001 
letter, the veteran was effectively furnished notice of 
the types of evidence necessary to substantiate his claims 
as well as the types of evidence VA would assist him in 
obtaining.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records, VA medical records, and VA examination 
report in April 2000 and February 2001.  As the record 
shows that the veteran has been afforded VA examinations 
in connection with his claims, the requirements of 38 
C.F.R. § 3.159(c)(4) (2002) have been met.  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claims and has notified the 
claimant of the information and evidence necessary to 
substantiate the claim.  Consequently, the case need not 
be referred to the claimant or the claimant's 
representative for further argument as the Board's 
consideration of the new law and new regulations in the 
first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 
16-92 (July 24, 1992). 

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Upon review, service medical records shows that the 
veteran complained of right foot pain in March 1989 and 
April 1989.  The veteran also complained of right foot 
pain in July 1992 and was diagnosed as having bursitis in 
the right heel. 

VA examination report in April 2000 indicated that the 
veteran complained that he sometimes had sharp pains in 
the anterior surface of the arch of the right foot.  This 
occurred with driving or standing or carrying objects.  It 
lasts four or five days.  Examination demonstrated no 
abnormality.  He had full range of dorsiflexion, plantar 
flexion, inversion, eversion, medial and lateral rotation, 
and subjective discomfort.  The diagnosis was no 
disability found.  X-ray report in April 2000 revealed no 
fracture or subluxation.  There was very subtle hallux 
valgus deformity.  

VA examination report in February 2001 revealed that the 
veteran stated that he noticed pain in the arch of his 
right foot since 1999.  He complained of experiencing pain 
perhaps one or two times a month.  Examination showed no 
pes planus.  He was slightly tender behind the head of the 
first metatarsal on the right and slightly in the mid part 
of the arch, but there was no flatfeet.  The examiner 
opined that the veteran's right foot is not currently 
disabling.  X-ray report in February 2001 revealed no 
changes from the prior report.  

Service connection is awarded for "disability resulting 
from personal injury suffered or disease contracted in 
[the] line of duty." 38 U.S.C.A. § 1110; see also 
38 C.F.R. § 3.303(a).  "Disability" means a current 
disability shown by competent medical evidence to 
presently exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  In the present case, after considering the 
totality of the pertinent evidence, the Board is compelled 
to find that the preponderance of the evidence is against 
a finding that the veteran suffers from a right foot 
disability.  While the record does include medical records 
from service showing that he was diagnosed as having 
bursitis of the right heel, the two VA examination reports 
indicated that the veteran had no right foot disability.  
The Board therefore believes that the medical opinions 
from two recent VA examination reports are entitled to 
considerably more weight, particularly in light of the 
fact that there were no further complaints or clinical 
findings referencing his right foot after July 1992. 

With regard to the veteran's own contention that he has a 
disability related to service, as a layperson he may be 
competent to report that an injury occurred; however, he 
is not competent to relate the current alleged disability 
(assuming that it exists) to his service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  No medical 
evidence supports this position. 

Although a x-ray report in April 2000 revealed a very 
subtle hallux valgus deformity, there is no evidence 
relating a very subtle hallux valgus to service.  Further, 
even if the Board was to assume that this valgus deformity 
is a "disability" for VA purposes, the most recent VA 
examiner opined that the veteran's current right foot 
complaints are not related to service.  As such, the Board 
finds that there is no diagnosis of a right foot 
disability for which service connection can be awarded.  
However, even if there was a current right foot 
disability, the evidence shows that it is not related to 
his active duty service.  Consequently, his appeal as to 
this matter must be denied.  In making these 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for right foot 
disability is denied.  


		
	JOHN J. CROWLEY
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

